 JOSEPH E. SEAGRAM & SONS, INC.101ployees of Stokely Foods, Inc., in the unit heretofore found appro-priate, within the meaning of Section 9 (a) of the National LaborRelations Act.CHAIRMAN HERZOG and MEMBER PETERSON took no part in the con-sideration of the above Supplemental Decision and Certification ofResults of Election.JOSEPH E.SEAGRAM & SONS,INC.andINTERNATIONALGUARDS UNIONOF AMERICA, LOCAL No. 17, PETITIONER.Case No. 9-RC-1466.October. 4,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Marcus, hear-ing officer. The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) andSection 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of guards at the Em-ployer's Lawrenceburg plant and Milan warehouse, both in Indiana.Alternatively, it asks for a unit which also includes guards at theKings Mills and Middletown, Ohio, warehouses.The Employercontends that a unit which does not include guards at all of its plantsis not .appropriate.The Employer, a liquor manufacturer, operates 15 plants and ware-houses in Indiana, Kentucky, Maryland, Ohio, and Pennsylvania.At Louisville, Kentucky, the Employer maintains its central produc-tion offices under the direction of a vice president in charge of produc-tion.The central production offices include such departments aspurchasing, industrial relations, industrial education, labor relations,and safety.Heads of these departments determine policy for theentire organization.The effectuation of that policy is, however, toa considerable extent left to local plant officials.An applicant for a position as guard files his application at one ofthe plants.He is hired at the plant either for work at the plant of his101 NLRB No. 37. 102DECISIONS OF NATIONALLABOR RELATIONS BOARDapplication or for another.His employmentis considered proba-tionary until his application has been approved by officials at Louis-ville and by the bonding company.During the first year of his employment, depending upon an effi-ciency rating given by the plant chief of police, the new guard receiveswage increases at prescribed intervals.These periodic increments canbe withheld only with the consent of the director of industrial rela-tions at Louisville.All proposed salary increases in excess of thoseprescribed must be centrally approved.Local plant officials have the authority to discharge guards forcertain offenses, such as intoxication or theft.To discharge for otheroffenses, they must consult with officials at Louisville.Local officialsalso have the authority to promote a guard to the rank ofsergeant,but promotions above that rank are decided upon at the centralproduction offices.Grievances are handled at the plant level.Allguards, except those employed at six small Kentucky plants,receivethe same rate of pay.There is no history of collective bargaining for any of the Em-ployer's plant guards.There is, however,an extensivehistory ofbargaining for most of the Employer's other employees.Over aperiod of 15 years, the Employer has bargained collectively on amultiplant, employer-wide basis with various labor organizationsrepresenting 11 classifications of employees.The Employer's directorof labor relations, located at the central production offices,has con-ducted all negotiations on behalf of the Employer.In 1949 the Board held that a unit of guards limited to those atthe Lawrenceburg plant was not appropriate.The principal basisof the decision was the long-established bargaining history for otheremployees on a multiplant, company-wide basis?The facts in thiscase are similar to those existing when the earlier case was decided,except that the Employer has added warehouses at Milan, Indiana, andKings Mills and Middletown, Ohio.3The Board is satisfied that the earlierSeagramdoctrine, which inpractice required one group of employees to organize on a multiplantbasis wherever other types of employees had previouslyorganizedIJoseph E. Seagram&Sons, Inc.,83 NLRB 167(Members HoustonandGraydissent-ing) 1949."As was pointed out in the recentSeagramcase, in determining the appropriateness ofa proposed unit for a special classification of employees,the Board deemed controlling theover-all bargaining pattern established for other employees of the Employer."NorthwestFreight Lines, Inc.,84 NLRB 223, 224.8 The warehouses in Milan,Kings Mills, and Middletown appear to be satellites of theLawrenceburg plant.They are all located within 50 miles of LawrenceburgThe per-sonnel manager of the Lawrenceburg plant acts in the same capacity for the three ware-housesGuards at the warehouses are in charge of sergeants,who in turn report to the-chief of police in charge of Lawrenceburg plant guards. JOSEPH E. SEAGRAM & SONS, INC.103themselves on that basis, should no longer be followed in everyinstance.Section 9 (b) provides:The Board shall decide in each case whether, in order to assureto employees the fullest freedom in exercising the right guaranteedby this Act, the unit appropriate for the purposes of collective bar-gaining shall be the employer unit, craft unit, plant unit, orsubdivision thereof.Apart from special provisions for professional employees, craftemployees, and guards, the only statutory limitation upon the Board'sauthority to decide whether the "employer unit, craft unit, plant unit,or subdivision thereof" is appropriate, is contained in Section 9 (c) (5).This specifies that "In determining whether a unit is appropriate forthe purposes specified in subsection (b) the extent to which the em-ployees have organized shall not be controlling."But, while extent oforganization cannot be given controlling weight in making unit deter-minations, it can be considered as a factor in such determinations 4In the present case, if there were no history of collective bargainingfor any of the Employer's employees, the Board would surely findappropriate a unit of guards at 1 of the Employer's plants, becauseof the geographic dispersal of the plants over 5 States and alsothe degree of local control 5 For the Board to continue to insist thatemployees who seek to organize for the first time do so only in a unitcomprising employees in 15 plants spread over hundreds of miles ofterritory would be, in practical effect, to deny them the right to col-lective bargaining and the "fullest freedom in exercising the rightsguaranteed by this Act." Labor organization is often a process ofgrowth which proceeds from small to large.Not many employeegroups can simultaneously mount an organizing campaign amongemployees at 15 plants located in 5 different States.Certainly plantguards, whose organization must be pursued under certain limitationsimposed by the amended statute, are not among those who canreadily do so.It is true that a unit of guards at all of the Employer's plants wouldalso be appropriate.The history of bargaining for other employeesand the evidence of centralization indicate the potential propriety ofsuch a unit.But bargaining history for one group of organizedemployees, although persuasive, should not invariably control thebargaining pattern for every other group of unorganized employees.Where the nature of their work is sufficiently different, the bargaining'National Labor Relations Board,Sixteenth Annual Report(1951), 97-08;WaldensianHosieryMills, Inc.,83 NLRB 742.5Mid-States Steel and Wire Company,94 NLRB 199;Silverwood's,92 NLRB 1114. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDhistory or lack thereof of the very group of employees concernedshould not, we believe, be ignored by giving binding effect to the pat-tern established by another group not directly involved. Consideringthe lack of bargaining history for guards, their special attributes, thewide geographic dispersal of the Employer's plants, the degree oflocal control, and the nature of their present organization, we believethat a unit of guards at one of the Employer's plants and relatedwarehouses would also be appropriate.The Petitioner here has asked for a unit of Lawrenceburg plantand Milan warehouse guards, but is also willing to include the guardsat the Kings Mills and Middletown warehouses.As these warehousesbear the same relation to the Lawrenceburg plant as that at Milan,we believe that the guards at all three warehouses should be includedin the unit.Accordingly, we find that all guards at the Employer's Lawrence-burg, Indiana, plant, and its Milan, Indiana, and Kings Mills andMiddletown, Ohio, warehouses, excluding supervisors as defined inthe Act, constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER MURDOCK,dissenting :I am convinced that the Board's decision in the earlierSeagramcases was correct.The majority,in reversing that decision,has, inmy opinion,discarded a salutary principle of representation case lawthat has been instrumental in furthering industrial harmony.Accord-ingly,I would, for reasons detailed in the former decision,dismiss thepetition filed herein on the ground that the unit sought by the Peti-tioner is inappropriate.6 Joseph E.Seagram 4Sons,Inc.,83 NLRB 167.DnaLYTE COMPANY OF AMERICA, INC.andMETALPOLISHERS,BUFFERS,PLATERS ANDHELPERSINTERNATIONAL UNION, LOCAL24,AFL,PETITIONER.Case No. 13-RC-285&.October 27, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Helene Zogg, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.101 NLRB No. 35.